THE COUNTY DEPOSITORIES ACT.
Situs of Corporations—Where Banks Having Branches in Different Counties are “Situated,”—Constitutionality of the County Depositories Act—Mandamus—Injunction.
The county depository act is constitutional, and under its provisions only banks which have their situs in the county are eligible as bidders for the public funds of that county.We have examined this ease with care, and have read the opinion of Judge Wanamaker of the court of common pleas when the ease was tried before him. We do not think we can improve upon that opinion, and we reach the conclusion reached by him. The same order will be made here as ivas made in the court below.Upon the opinion announced by Judge Wanamaker in the court of common pleas we pronounce the judgment that the injunction prayed for in the suit by Alexander be allowed, and the mandamus brought by the trust company be dismissed.